Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Justine Bellamy appeals from the orders entered by the district court and the magistrate judge in favor of Defendants in her action alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court and by the magistrate judge. Bellamy v. Horry Co. Sch. Dist., No. 4:07-cv-02727-TER, 2009 WL 2151199 (D.S.C. July 13, 2009 & July 28, 2009). We deny Bellamy’s motion for transcripts at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.